Citation Nr: 0729479	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-40 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1954.

The instant appeal arose from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied the claims on 
appeal.


FINDINGS OF FACT

1.  Hearing loss was not manifested in service or for many 
years following service discharge and the preponderance of 
the evidence is against finding that hearing loss is related 
to service.

2.  Tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service and sensorineural hearing 
loss may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
hearing loss and tinnitus in both ears because he worked next 
to an aircraft hanger when he was in service in 1952 and 
1953.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

The veteran currently has a hearing loss disability according 
to the VA standards outlined above.  The claims folder 
contains a May 2006 VA audiology examination report which 
reveals that his speech recognition scores are 84% in each 
ear.  His average puretone thresholds are 56 in the right ear 
and 53 in the left ear.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  There is no evidence of hearing loss 
manifested to a compensable degree within one year of 
service; therefore service connection for hearing loss on a 
presumptive basis is not warranted.

Service connection for hearing loss is also not warranted on 
a direct basis because the preponderance of the evidence does 
not show that hearing loss was incurred in service.  The only 
records of auditory testing performed in service, whispered 
voice testing, are the veteran's entrance and discharge 
examinations.  His score was 15/15 in each ear at both 
entrance and discharge from service.

The first pertinent post-service medical record is dated in 
2000, over 45 years post-service discharge.  He reported 
during his 2006 VA audiology examination that he first sought 
help for his hearing in the 1970s, at least 15 years after 
service.  Evidence of such a prolonged period without 
apparent medical complaint weighs against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, the preponderance of the evidence does not support a 
nexus between the veteran's current hearing loss and service.  
The record contains no competent medical opinion which 
provides a nexus between service and current hearing loss.  
While the veteran has suggested that his current hearing loss 
is related to service, as a lay person, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
medical evidence on this point does not support the claim.  
The medical opinion provided by the 2006 VA examiner 
concluded "it is felt that this veteran's military noise 
exposure did not have an affect on his hearing."  The 
examiner supported his conclusion by noting that the veteran 
did no report for help for hearing until the 1970s and also 
by noting that the veteran had a long civilian career in 
steel fabrication. 

In sum, the preponderance of the evidence is against finding 
that the veteran's current hearing loss is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107.

With regard to the tinnitus claim, the preponderance of the 
evidence is also against that claim.  First, the 2006 
examination report did not evaluate tinnitus because the 
veteran did not report any tinnitus at that time.  Without 
evidence showing that a disease or disability is present, 
service connection is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Even assuming the existence of a current tinnitus disability, 
the preponderance of the evidence is against a finding that 
the tinnitus is due to service.  The service medical records 
do not reference tinnitus.  The post service evidence first 
reveals a complaint of ringing in the ear in 2003, when the 
veteran filed his claim for benefits.  As noted above, while 
the veteran's service records and his statements indicate 
that he was exposed to noise in service, he has also reported 
that he worked from 1954 to 1989 in steel fabrication without 
the use of hearing protection.  In addition, his recreational 
activities include the use of lawn equipment without the use 
of hearing protection.

The Board finds more persuasive and probative the 
contemporaneous service medical records and post-service VA 
audiology treatment records which are silent with respect to 
tinnitus.  Statements by the veteran to the effect that he 
has tinnitus that is the result of noise exposure in service 
do not constitute competent medical evidence.  

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a letter dated 
in January 2004, prior to the initial adjudication of the 
claim in April 2004.  In addition, he was provided further 
notification, including a specific request to provide "any 
evidence in his possession" that pertained to his claim in a 
June 2004 letter prepared prior to the readjudication of the 
claim via a statement of the case in November 2004.

Further, a May 2006 notice letter explained the assignment of 
disability ratings and effective dates, prior to the 
readjudication of the claim via a supplemental statement of 
the case in July 2006.  Regardless, such explanation is moot, 
given that service connection is denied in this case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The service 
medical records have been associated with the claims folder.  
This case was remanded by the Board in April 2006 for further 
development, including the development of additional VA 
treatment records as well as a VA examination.  The veteran 
has reported that all his treatment is received at a VA 
facility, and records from that facility have been associated 
with the claims folder.

The veteran has not identified any additional available 
evidence which is pertinent to the claims on appeal where 
reasonable efforts have not been made to associate it with 
the claims folder.  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

The claims for entitlement to service connection for 
bilateral hearing loss and tinnitus are denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


